                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 MATTHEW MARSHALL, et al.,                            CV 21–19–M–DWM

                      Plaintiffs,

 vs.                                                        ORDER

MICHAEL L. GOGUEN, et al.,

                       Defendants.


       Defendants Michael L. Goguen; the Trustee of Michael L. Goguen Trust;

Whitefish Frontiers, LLC; Valley Oak, LLC; Casey’s Management, LLC; Two

Bear Security, LLC; Two Bear Air 1, LLC; Crystal Slopeside, LLC; and Two Bear

Air Rescue Foundation (collectively “Goguen Defendants”) move for the pro hac

vice admission of three attorneys from the firm of Quinn Emanuel Urquhart &

Sullivan, LLP. (Doc. 22.) While those applications appear to be in order, it is the

practice of this Court to limit the number of counsel in order to “secure the just,

speedy, and inexpensive determination of every action and proceeding.” Fed. R.

Civ. P. 1; cf. In re United States, 791 F.3d 945, 957 (9th Cir. 2015) (“[A] court’s

decision to deny pro hac vice admission must be based on criteria reasonably

related to promoting the orderly administration of justice or some other legitimate


                                          1
policy of the courts.”) (internal citation omitted). A surfeit of counsel impedes this

mandate by, inter alia, confusing points of contact for the opposing party. Cf.

United States v. Ries, 100 F.3d 1469, 1471 (9th Cir. 1996) (“[C]ounsel from other

jurisdictions may be significantly more difficult to reach . . . than local counsel.”).

As a result, each party in the case will be limited to no more than three attorneys

(including both local and pro hac counsel) unless a party can show cause why

additional counsel is necessary. Nothing in this limitation prevents counsel from

using his or her firm resources and internal assignments to assure adequate

representation for the client.

      Accordingly, IT IS ORDERED that the Goguen Defendants’ motion to

admit Diane M. Doolittle, Bruce VanDalsem, and Adam J. DiClemente pro hac

vice (Doc. 22) is CONDITIONALLY GRANTED insofar as the Goguen

Defendants are limited to the formal appearance of three attorneys of their

choosing; that can include one local counsel and two pro hac counsel, two local

counsel and one pro hac counsel, or all three local counsel. See L.R. 83.1(d)(2)

(requiring local counsel). The Goguen Defendant must identify on or before July

26, 2021 their three attorneys of choice.

      To the extent that choice includes any of the pro hac attorneys identified

above, pro hac counsel shall do his or her own work. This means that pro hac

counsel must do his or her own writing; sign his or her own pleadings, motions,

                                            2
and briefs; and appear and participate personally. Counsel shall take steps to

register in the Court’s electronic filing system (“CM-ECF”). Further information

is available on the Court’s website, www.mtd.uscourts.gov, or from the Clerk’s

Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

pro hac counsel, within fifteen (15) days of the date of this Order, files a notice

acknowledging counsel’s admission under the terms set forth above. In that notice,

counsel shall also designate a single attorney with the authority to make any and all

decisions related to the administration of this case as the primary point of contact

for the opposing party.

      DATED this     15th   day of July, 2021.


                                        ___________________________ 13:45 PM
                                        Donald W. Molloy, District Judge
                                        United States District Court




                                           3
